--------------------------------------------------------------------------------

     Exhibit 10.42

 

Execution Copy

 

 

27 August 2008

 

NET1 UEPS TECHNOLOGIES, INC.

as Parent

 

-and-

 

INVESTEC BANK (UK) LIMITED

as the Lender

____________________________________

DEED OF GUARANTEE
____________________________________

 

 

Herbert Smith LLP

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Clause Headings Page       1. DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS 1
      2. GUARANTEE AND INDEMNITY 2       3. CONTINUING GUARANTEE 2       4.
REINSTATEMENT 2       5. WAIVER OF DEFENCES 3       6. IMMEDIATE RECOURSE 3    
  7. APPROPRIATIONS 4       8. DEFERRAL OF PARENT'S RIGHTS 4       9. COVENANT 5
      10. NEGATIVE PLEDGE 5       11. ADDITIONAL SECURITY 5       12. FURTHER
ASSURANCE 6       13. RETENTION OF THIS GUARANTEE 6       14. REPRESENTATIONS
AND WARRANTIES 6       15. AMOUNTS PAYABLE 7       16. SET-OFF 9       17.
MISCELLANEOUS 9       18. CALCULATIONS AND CERTIFICATES 10       19. NOTICES 10
      20. COUNTERPARTS 11       21. LAW 11       22. ENFORCEMENT 11


--------------------------------------------------------------------------------

THIS DEED OF GUARANTEE dated 27 August 2008 and made between:

(1)

NET1 UEPS TECHNOLOGIES INC. (a company incorporated under the laws of Florida
with registered number P97000041098) whose registered office is at 100 North
Tampa, Suite 2200, Tampa, Florida (the "Parent");

    (2)

INVESTEC BANK (UK) LIMITED (the "Lender").

WITNESSES as follows:

1.

DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS

        1.1

Definitions

       

Terms defined in the Facility Agreement shall, unless otherwise defined in this
Guarantee or unless a contrary intention appears, bear the same meanings when
used in this Guarantee and the following terms shall have the following meaning:

        1.1.1

"Facility Agreement" means the US$110,000,000 facility agreement between among
others (1) Smartswitch Netherlands C.V. as Borrower and (2) the Lender, dated on
or about the date of this Guarantee.

       

"Guaranteed Liabilities" means all moneys, obligations and liabilities owed or
payable by the Obligors to the Lender under or in connection with the Facility
Agreement or any Finance Document.

       

"Guarantee" means this Deed of Guarantee.

        1.1.2

Unless a contrary intention appears, words defined in the Companies Act 1985 (as
amended by the Companies Act 1989) have the same meanings in this Guarantee.

        1.2

Construction and Third Party Rights

        1.2.1

Unless a contrary intention appears, any reference in this Guarantee to:

        (A)

the singular includes the plural and vice versa;

        (B)

the "Lender" shall be construed so as to include their respective successors in
title, permitted assigns and transferees;

        (C)

"assets" includes present and future properties, revenues and rights of every
description;

        (D)

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

        (E)

a provision of law is a reference to that provision as amended or re- enacted;

        (F)

a Clause or a Schedule is a reference to a clause of or a schedule to this
Guarantee;

1

--------------------------------------------------------------------------------


  (G)

this Guarantee shall be construed as references also to any separate or
independent stipulation or agreement contained in it;

        (H)

another agreement (including the Facility Agreement) shall be construed as a
reference to such agreement as the same may have been modified, extended,
amended, varied or supplemented or novated from time to time;

        (I)

references to any form of property or asset shall include a reference to all or
any part of that property or asset; and

        (J)

the word "including" is without limitation.


  1.2.2

Clause and Schedule headings are for ease of reference only.

        1.2.3

The words "other", "or otherwise" and "whatsoever" shall not be construed
eiusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to.

        1.2.4

The terms of this Guarantee may be enforced only by a party to it and the
operation of the Contracts (Rights of Third Parties) Act 1999 is excluded.


1.3

Effect as a Deed

   

This Guarantee is intended to take effect as a deed notwithstanding that the
Lender may have executed it under hand only.

    2.

GUARANTEE AND INDEMNITY

   

The Parent irrevocably and unconditionally:

    2.1

guarantees to the Lender punctual performance by each Obligor of all of the
Guaranteed Liabilities;

    2.2

undertakes with the Lender that whenever an Obligor does not pay any amount when
due under or in connection with any Finance Document, it shall immediately on
demand pay that amount as if it was the principal obligor; and

    2.3

indemnifies the Lender immediately on demand against any cost, loss or liability
suffered by the Lender if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which the Lender would otherwise have been entitled
to recover but for such unenforceability, invalidity or illegality.

    3.

CONTINUING GUARANTEE

   

This Guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor or the Parent, regardless of any intermediate
payment or discharge in whole or in part or other matter whatsoever.

    4.

REINSTATEMENT

   

If any payment by an Obligor or the Parent or any discharge given by the Lender
(whether in respect of the obligations of any Obligor or the Parent or any
security for those

2

--------------------------------------------------------------------------------


obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

    4.1

the liability of the Parent shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

    4.2

the Lender shall be entitled to recover the value or amount of that security or
payment from the Parent, as if the payment, discharge, avoidance or reduction
had not occurred.

    5.

WAIVER OF DEFENCES

   

The obligations of the Parent under this Guarantee will not be affected by (and
the intention of the Parent is that its obligation shall continue in full force
and effect notwithstanding) an act, omission, matter or thing which, but for
this Clause 5, would reduce, release or prejudice any of its obligations under
this Guarantee (without limitation and whether or not known to it or the Lender)
including:

    5.1

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

    5.2

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor;

    5.3

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

    5.4

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

    5.5

any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

    5.6

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

    5.7

any insolvency or similar proceedings; or

    5.8

any act or omission which would not have discharged or affected the liability of
the Parent had it been a principal debtor instead of a guarantor or by anything
done or omitted which but for this provision might operate to exonerate the
Parent.

    6.

IMMEDIATE RECOURSE

   

The Parent waives any right it may have of first requiring the Lender (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from the Parent
under this Guarantee. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.

3

--------------------------------------------------------------------------------


7.

APPROPRIATIONS

     

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Lender (or any trustee or agent on its behalf) may:

      7.1

refrain from applying or enforcing any other moneys, security or rights held or
received by the Lender (or any trustee or agent on its behalf) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and the Parent shall be
entitled to the benefit of the same; and

      7.2

hold in an interest-bearing suspense account any moneys received from any
Obligor or on account of the Parent's liability under this Guarantee.

      8.

DEFERRAL OF PARENT'S RIGHTS

      8.1

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, the Parent will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

      8.1.1

to be indemnified by an Obligor;

      8.1.2

to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

      8.1.3

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Lender under the Finance Documents or of any
other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Lender;

      8.1.4

to claim any set-off or counterclaim against any Obligor or any other person
liable or claim or prove in competition with the Lender in the bankruptcy or
liquidation of any Obligor or any other person liable or have the benefit of, or
share in, any payment from or composition with, any Obligor or any other person
liable or any other Security now or hereafter held by the Lender for any
Guaranteed Liabilities or for the obligations or liabilities of any other person
liable but so that, if so directed by the Lender, it will prove for the whole or
any part of its claim in the liquidation or bankruptcy of any Obligor on terms
that the benefit of such proof and of all of the money received by it in respect
thereof shall be held on trust for the Lender and applied in or towards
discharge of the Guaranteed Liabilities in such manner as the Lender shall deem
appropriate; or

      8.1.5

to demand or accept repayment in whole or in part of any indebtedness now or
hereafter due to the Parent from any Obligor or from any other person liable or
accept any Security in respect of the same or dispose of the same.

      8.2

If the Parent fails to claim or prove in the liquidation or bankruptcy of any
Obligor promptly upon being directed to do so by the Lender as contemplated by
Clause 9.1.4:

      8.2.1

the Lender may, and is irrevocably authorised on behalf of the Parent to, file
any claims or proofs in such liquidation or bankruptcy on its behalf; and

4

--------------------------------------------------------------------------------


  8.2.2

the trustee in bankruptcy, liquidator, assignee or other person distributing the
assets of any Obligor or their proceeds is directed to pay distributions on the
obligations or liabilities of such Obligor direct to the Lender until the
Guaranteed Liabilities have been irrevocably paid in full.


9.

COVENANT

       

The Parent covenants with the Lender that it will promptly upon receipt of any
amount received from Net1 South Africa or any Subsidiary of Net1 South Africa
advance that amount to the Borrower according to mutually agreeable terms
between the Lender and the Parent and subject to the Deed of Subordination, to
enable to Borrower to comply with its obligations under the Finance Documents.

        10.

NEGATIVE PLEDGE

        10.1.1

The Parent shall not create or permit to subsist any Security over any of its
assets.

        10.1.2

The Parent shall not:

        (A)

Dispose of any of its assets on terms whereby they are or may be leased to or
re-acquired by it;

        (B)

Dispose of any of its receivables on recourse terms;

        (C)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

        (D)

enter into any other preferential arrangement having a similar effect,

       

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

        10.1.3

Clauses 10.1.1 and 10.1.2 above do not apply to:

        (A)

any lien arising by operation of law and in the ordinary course of trading; or

        (B)

any Security entered into pursuant to any Finance Document; or

        10.1.4

The Parent shall procure that there is no substantial change in the nature of
the business of the Group as a whole.

        11.

ADDITIONAL SECURITY

       

This Guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Lender.

        12.

FURTHER ASSURANCE

       

The Parent agrees that it shall promptly, upon the request of the Lender,
execute and deliver at its own expense any document (executed as a deed or under
hand as the Lender may direct) and do any act or thing in order to confirm or
establish the validity and

5

--------------------------------------------------------------------------------


enforceability of the guarantee and indemnity intended to be created by it under
this Guarantee.

        13.

RETENTION OF THIS GUARANTEE

       

The Lender shall be entitled to retain the original of this Guarantee after as
well as before the payment or discharge of all of the Guaranteed Liabilities for
such period as the Lender may determine.

        14.

REPRESENTATIONS AND WARRANTIES

        14.1

The Parent warrants that it has not taken or received, and undertakes that until
all the Guaranteed Liabilities or other amounts due under this Guarantee have
been paid or discharged in full, it will not take or receive, the benefit of any
security or encumbrance of any kind from any Obligor or any other person in
respect of its obligations under this Guarantee.

        14.2

The Parent represents and warrants in favour of the Lender that:

        14.2.1

it is duly incorporated and validly existing under the laws of its jurisdiction
of incorporation;

        14.2.2

it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of, this Guarantee;

        14.2.3

this Guarantee constitutes, subject to any general principles of law limiting
its obligations, its legal, binding, valid and enforceable obligations;

        14.2.4

the entry into and performance by it of, and the transactions contemplated by,
this Guarantee do not and will not conflict with:

        (A)

any law or regulation or judicial or official order applicable to it; or

        (B)

its constitutional documents; or

        (C)

any agreement or instrument which is binding upon it or any of its assets or
result in the creation of (or a requirement for the creation of) any security or
encumbrance of any kind over its assets;

        14.2.5

no litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a material adverse effect on the Parent, the assets of the
Parent or the performance of the Parent's obligations under this Guarantee, have
(to the best of its knowledge and belief) been started or threatened against the
Parent;

        14.2.6

the execution by it of this Guarantee constitutes, and the exercise by it of its
rights and performance of its obligations under this Guarantee will constitute,
private and commercial acts performed for private and commercial purposes and it
will not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its jurisdiction of incorporation in
relation to this Guarantee;

6

--------------------------------------------------------------------------------


  14.2.7

it is not necessary under the laws of its jurisdiction of incorporation:

          (A)

in order to enable the Lender to enforce its rights under this Guarantee; or

          (B)

by reason of the execution of this Guarantee or the performance by it of its
obligations under this Guarantee,

         

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in its jurisdiction of incorporation and the Lender is not and will not
be deemed to be resident, domiciled or carrying on business in its jurisdiction
of incorporation by reason only of execution, performance and/or enforcement of
this Guarantee;

          14.2.8

without prejudice to the generality of Clause 14.2.3, its:

          (A)

irrevocable submission under this Guarantee to the jurisdiction of the courts of
England;

          (B)

agreement that this Guarantee is governed by English law; and

          (C)

agreement not to claim any immunity to which it or its assets may be entitled,

         

are legal, valid and binding under the laws of its jurisdiction of incorporation
and any judgment obtained in England will be recognised and be enforceable by
the courts of its jurisdiction of incorporation.

          14.2.9

the representations and warranties made in respect of the Parent and/or the
Group by the Obligors and set out in Clause 18 (Representations) of the Facility
Agreement are, so far as they concern the Parent or the Group, true and accurate
in all respects.


14.3

The representations and warranties set out in this Clause 14 are made on the
date of this Guarantee and are deemed to be repeated each day whilst the Parent
has any liability (actual or contingent) under this Guarantee.

      15.

AMOUNTS PAYABLE

      15.1

Interest

     

The Parent hereby agrees to pay to the Lender, in respect of any amount demanded
from it in accordance with this Guarantee (to the extent that interest on such
amount is not otherwise being paid pursuant to any agreement between the Parent
and the Lender) interest from first demand by the Lender of any Obligor:

      15.1.1

at the rate of interest payable or deemed to be payable by such Obligor in
respect of the amount demanded as calculated and compounded in accordance with
any agreement between the Lender and such Obligor with respect to such amount;
or

      15.1.2

failing such agreement, at the rate per annum which is two per cent. (2%) per
annum above the interest cost to the Lender (as conclusively determined by the
Lender) of funding the amount demanded, such interest being calculated daily on
the basis of a 360 day year and compounded at monthly rests.

7

--------------------------------------------------------------------------------


15.2

Such interest shall accrue due on a daily basis from the demand by the Lender
until actual payment by the Parent (both before and after any further demand or
judgment or the liquidation of the Parent or any Obligor).

        15.3

No Deduction

       

All payments to be made by the Parent under this Guarantee shall be made without
any set- off, counterclaim or equity and (subject to the following sentence)
free from, clear of and without deduction for any taxes, duties, levies, imposts
or charges whatsoever, present or future. If the Parent is compelled by the law
of any applicable jurisdiction (or by an order of any regulatory authority in
such jurisdiction) to withhold or deduct any sums in respect of taxes, duties,
levies, imposts or charges from any amount payable to the Lender under this
Guarantee or, if any such withholding or deduction is made in respect of any
recovery under this Guarantee, the Parent shall pay such additional amount so as
to ensure that the net amount received by the Lender shall equal the full amount
due to it under the provisions of this Guarantee (had no such withholding or
deduction been made).

        15.4

Currency of Payment

       

The obligation of the Parent under this Guarantee to make payments in any
currency shall not be discharged or satisfied by any tender, or recovery
pursuant to any judgment or otherwise, expressed in or converted into any other
currency, except to the extent that tender or recovery results in the effective
receipt by the Lender of the full amount of the currency expressed to be payable
under this Guarantee.

        15.5

Currency Indemnity

        15.5.1

If any sum due from the Parent under this Guarantee (a "Sum"), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (the "First Currency") in which that Sum is payable into another
currency (the "Second Currency") for the purpose of:

        (A)

making or filing a claim or proof against the Parent;

        (B)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings; or

        (C)

applying the Sum in satisfaction of any of the Guaranteed Liabilities,

       

the Parent shall, as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to the Lender at the
time of its receipt of that Sum.

        15.5.2

The Parent waives any right it may have in any jurisdiction to pay any amount
under this Guarantee in a currency unit other than that in which it is payable.

        15.6

The Parent shall on demand reimburse the Lender for all costs and expenses
(including legal fees) incurred by it (on a full indemnity basis) together with
any applicable VAT in connection with the negotiation, preparation, printing and
execution of this Guarantee, the completion of the transactions contemplated by
this Guarantee and the exercise,

8

--------------------------------------------------------------------------------


preservation and/or enforcement or attempted enforcement of any rights under or
in connection with this Guarantee.

    15.7

The Parent covenants to pay to the Lender immediately on demand a sum equal to
any liability which the Lender incurs in respect of stamp duty, registration
fees and other taxes which is or becomes payable in connection with the entry
into, performance or enforcement of this Guarantee (including any interest,
penalties, liabilities, costs and expenses resulting from any failure to pay or
delay in paying any such duty, fee or tax).

    15.8

If contrary to this Guarantee the Parent takes or receives the benefit of any
security or receives or recovers any money or other property, such security,
money or other property shall be held on trust for the Lender and shall be
delivered to the Lender on demand and if such asset or property is no longer
capable of delivery the Parent shall pay to the Lender an amount equal to the
value of such asset or property.

    16.

SET-OFF

   

The Lender may (but is not obliged to) set-off any matured obligation in respect
of Guaranteed Liabilities which is due from the Parent against any matured
obligation owed by the Lender to the Parent (regardless of the place of payment,
booking, branch or currency of either obligation) and apply any credit balance
to which the Parent is entitled on any account with the Lender in such order as
it shall deem appropriate. The Lender may, at the cost of the Parent, convert
either obligation at a market rate of exchange in its usual course of business
for the purpose of such set-off.

    17.

MISCELLANEOUS

    17.1

If this Guarantee ceases to be continuing for any reason whatsoever the Lender
may nevertheless continue any account of the Obligors or open one or more new
accounts and the liability of the Parent under this Guarantee shall not in any
manner be reduced or affected by any subsequent transactions or receipts or
payments into or out of any such account.

    17.2

No failure to exercise, nor delay in exercising, on the part of the Lender any
right or remedy under this Guarantee shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise, or the exercise of any other right or remedy. No waiver by the Lender
shall be effective unless it is in writing. The rights and remedies of the
Lender are cumulative and not exclusive of any rights or remedies provided by
law.

    17.3

This Guarantee is binding on the successors in title and assigns of the Parent.

    17.4

If, at any time, any provision of this Guarantee is or becomes illegal, invalid
or unenforceable in any respect under the law of any relevant jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Guarantee, nor the legality, validity or enforceability of that provision
under the law of any other jurisdiction, shall be affected or impaired in any
way.

    17.5

The Parent may assign any of its rights or transfer any of its rights or
obligations under this Guarantee. The Lender may assign and transfer all or any
part of its rights and obligations under this Guarantee to a replacement Lender
appointed pursuant to the Facility Agreement.

9

--------------------------------------------------------------------------------


17.6

The perpetuity period for any trusts established by this Guarantee shall be
eighty years from the date of this Guarantee.

      17.7

The Lender may disclose to:

      17.7.1

any of its professional advisers;

      17.7.2

any person to (or through) whom the Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Guarantee;

      17.7.3

a receiver, prospective receiver or administrator of the Parent;

      17.7.4

any person (together with professional advisers) who may have an interest in the
benefits arising under this Guarantee and/or the Facility Agreement;

      17.7.5

any person to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation;

      17.7.6

any person which is a rating agency;

      17.7.7

any person which is a governmental, banking, taxation or other regulatory
authority or a stock exchange, listing authority or similar body;

     

any information about the Parent, the Facility Agreement or this Guarantee as
the Lender shall consider appropriate if, in relation to Clauses 17.7.2 and
17.7.4 above, the person to whom the information is to be given has entered into
a confidentiality undertaking.

      18.

CALCULATIONS AND CERTIFICATES

      18.1

In any litigation or arbitration proceedings arising out of or in connection
with this Guarantee, the entries made in the accounts maintained by the Lender
in connection with this Guarantee are prima facie evidence of the matters to
which they relate.

      18.2

Any certification or determination by the Lender of a rate or amount under this
Guarantee is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

      18.3

Any interest accruing under this Guarantee will accrue from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.

      19.

NOTICES

      19.1

Communications in writing

     

Any communication to be made under or in connection with this Guarantee shall be
made in writing and, unless otherwise stated, may be given in person, by post or
fax.

      19.2

Addresses

     

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Guarantee for
any communication or document to be made or delivered under or in connection
with this Guarantee is that identified with its name below, or any substitute
address, fax number or department or officer as the Parent may notify to the
Lender by not less than five Business Days' notice.

10

--------------------------------------------------------------------------------


19.3

Delivery

        19.3.1

Any communication or document made or delivered by one person to another under
or in connection with this Guarantee will only be effective:

        (A)

if by way of fax, when received in legible form; or

        (B)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

       

and, if a particular department or officer is specified as part of its address
details provided under Clause 19.2 (Addresses), if addressed to that department
or officer.

        19.3.2

Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender's signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

        19.4

English language

        19.4.1

Any notice given under or in connection with this Guarantee must be in English.

        19.4.2

All other documents provided under or in connection with this Guarantee must be:

        (A)

in English; or

        (B)

if not in English, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

        20.

COUNTERPARTS

       

This Guarantee may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Guarantee.

        21.

LAW

       

This Guarantee is governed by and shall be construed in accordance with English
law.

        22.

ENFORCEMENT

        22.1

Jurisdiction of English courts

        22.1.1

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Guarantee (including a dispute regarding the
existence, validity or termination of this Guarantee) (a "Dispute").

        22.1.2

Subject to Clause 22.1.3 below, the parties to this Guarantee agree that the
courts of England are the most appropriate and convenient courts to settle
Disputes and accordingly the Parent will not:

11

--------------------------------------------------------------------------------


  (A)

argue to the contrary; or

        (B)

take any proceedings relating to a Dispute in any jurisdiction other than
England.


22.1.3

This Clause 22.1 is for the benefit of the Lender. As a result, the Lender shall
not be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction nor from contending that such courts are appropriate
and convenient. To the extent allowed by law, the Lender may take:

      (A)

proceedings in any other court; and

      (B)

concurrent proceedings in any number of jurisdictions.


22.2

Service of Process

     

Without prejudice to any other mode of service allowed under any relevant law,
each Guarantor:

      22.2.1

irrevocably appoints [ ] as its agent for service of process in relation to any
proceedings before the English courts in connection with this Guarantee; and

      22.2.2

agrees that failure by a process agent to notify such Guarantor of the process
will not invalidate the proceedings concerned.

IN WITNESS whereof this Guarantee has been executed and delivered as a deed on
the date first above written.

12

--------------------------------------------------------------------------------

The Parent

EXECUTED AS A DEED by
NET 1 UEPS TECHNOLOGIES, INC.

/s/ Herman Kotze                              
By: Herman Kotze

Its: Chief Financial Officer


Signature of witness

/s/ E C de Villers                                

Name of witness
(in BLOCK CAPITALS)

EC de Villers


Notice details for the purposes of Clause 19

Address of company:
President Place
4th Floor
Cnr. Jan Smuts Avenue and Bolton Road
Rosebank
Johannesburg 2196
South Africa

Fax: +27 11 880 7080 Attention: Mr Herman Kotze

13

--------------------------------------------------------------------------------


The Lender           SIGNED by )     )   for and on behalf of INVESTEC BANK )  
(UK) LIMITED )  

/s/ Charles Stott                               
Charles Stott
Authorized Signatory

/s/ Michael Kurland                         
Michael Kurland
Authorized Signatory

 

Notice details for the purposes of Clause 19

Address of company: 2 Gresham Street   London   EC2V 7QP


Fax: +44 (0)20 7597 4070 Attention: Kim Boatwright

14

--------------------------------------------------------------------------------